DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application.  This communication is the first action on the merits. The information disclosure statement (IDS) submitted on 07/07/2021; was filed with this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 05/10/2021.
Claims 1-20 remain pending in this application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are directed towards a method. Claims 10-17 are directed towards a system. Claims 18-20 are directed towards device-readable storage medium. All claims of which are among the statutory categories of invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-20, the independent claims (claims 1, 10, and 18) are directed to managing user interaction in online commerce (e.g. receiving user input, presenting interfaces for user to enter information, receiving a first selection, providing and receiving notification). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interaction such as sales activities; managing personal behavior such as social activities and following rules or instructions. The commercial interaction and  managing personal behavior is entered into when the user is notified about items the user is interested, while are implemented and followed. If a claim limitation, under its broadest reasonable interpretation, covers commercial interaction and managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – client device, user interface, remote computing device, camera, sensor, database, processor, memory, device-readable storage medium to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0117) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as client device, user interface, remote computing device, camera, sensor, database, processor, memory, device-readable storage medium. When considered individually, the client device, user interface, remote computing device, camera, sensor, database, processor, memory, device-readable storage medium claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. 
Examiner looks to Applicant’s specification in at ([0113]) “a hardware module may include software executed by a general-purpose processor or other programmable processor.” [0114] “where a hardware module comprises a general-purpose processor configured by software to become a special-purpose processor, the general-purpose processor may be configured as respectively different special-purpose processors (e.g., comprising different hardware modules) at different times. ”  ([0022])  “The user device 110 may be a device that is used by a user to perform a transaction involving digital items within the networked system 102. In one embodiment, the networked system 102 is a network-based marketplace that responds to requests for product listings, publishes publications comprising item listings of products available on the network-based marketplace, and manages payments for these marketplace transactions. One or more user 106 may be a person, a machine, or other means of interacting with user device 110. ” 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 3, 5-9 directed to iteratively determining the estimated managing user interaction in online commerce.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include commercial interaction such as sales activities; managing personal behavior such as social activities and following rules or instructions. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 2, 4 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication US 20110238474, Carr, et al. to hereinafter Carr in view of United States Patent Publication 20100332326, Ishai.

Referring to Claim 1, Carr teaches a method comprising:
receiving, at a client device, a first user input indicating a selection of an item (
Carr: Sec. 0016, items selected by the user);
presenting, at the client device, a first user interface for defining one or more parameters of a notification attribute, the first user interface comprising a location- based trigger option and an event-based trigger option; receiving a first selection of the location-based trigger option (
Carr: Sec. 0037, The server(s) 118 may also include a notification module 308. In some implementations, the notification module 308 on the server(s) 118 provides a notification in the form of an e-mail, text, or similar message to the mobile device 104
Carr: Sec. 0038, A recommendation module 310 stored on the server(s) 118 may provide recommendations to the mobile device 104. The recommendations may suggest to the user 102 of the mobile device 104 nearby merchants 106 that sell a good or service in which the user 102 may have an interest. );
Carr describes providing recommendations and notifications based on the location of users in accordance with merchant’s goods and services, in which, selected items being added to the wish list and sending notification of user’s interested items, when a nearby vendor has those interested items for sell, in which the Examiner is interpreting the recommendation and notifications as event and location triggers. 

presenting, at the client device and in response to the first selection, a second user interface (See Beatty) including a field configured to receive a threshold distance for generating a location-based notification (
Carr: Sec. 0037, The notification may be sent when there is a match between a good and/or service of interest to the user 102 and a good and/or service offered by a merchant 106 within a predetermined proximity of the geolocation of the mobile device 104.  
Carr: Sec. 0044, The geolocations 500 may be one source of data used to determine whether a mobile device 104 is “near” or within a predetermined proximity of a merchant location. In some implementations, the geolocations 500 may be stored as coordinates such as latitude and longitude and compared with a coordinates of the mobile device 104 such as latitude and longitude determined by a GPS.
Carr: Sec. 0052, When there is a match and the matching merchant is within the circle 608 or predetermined proximity of the mobile device 104, the user 102 may be notified of the match.);
Carr describes generating notifications based on the location of users. 



receiving a second user input indicating the threshold distance; receiving a second selection of the event-based trigger option (
Carr: Sec. 0037, The server(s) 118 may also include a notification module 308. In some implementations, the notification module 308 on the server(s) 118 provides a notification in the form of an e-mail, text, or similar message to the mobile device 104
Carr: Sec. 0038, A recommendation module 310 stored on the server(s) 118 may provide recommendations to the mobile device 104. The recommendations may suggest to the user 102 of the mobile device 104 nearby merchants 106 that sell a good or service in which the user 102 may have an interest.
Carr: Sec. 0054, For example, the nearby merchants 602, 604, and 606 may use data from the “online world” such as the transaction record 406 or list of items of interest 408 to the user to try to drive brick-and-mortar sales. Alternatively, the merchants 602, 604, and 606 may submit lists of goods and/or services available for sale as well as promotions such as coupons to an online repository such as the merchant profiles 122 shown in FIGS. 1 and 5. 
Carr: Sec. 0055, FIGS. 7 a and 7 b illustrates a process 700 for sending a notification about items available at a merchant to a user of a mobile device. At operation 702, an identifier of a user is received from a mobile device );
Carr describes providing recommendations and notifications based on the location of users in accordance with multiple merchant’s and multiple items, in which multiple merchants and items includes first, second, and third items. Notifications are sent when user’s interested items are within distance at a nearby merchants’ location.

presenting, at the client device and in response to the second selection, a third user interface (See Beatty) comprising a calendar that includes a plurality of events selectable to trigger generation of an event-based notification (
Carr: Sec. 0033, the mobile device 104 may also include a calendar/clock 228, a location sensor 230, and a network interface 232. The calendar/clock 228 may calculate time, date, and other data that can be derived from time data and date data. 
Carr: Sec. 0088, Activation may also be implemented by the coupon activation module 214 alone or in conjunction with other components of the mobile device 104 such as the location sensor 230 and/or the calendar/clock 228. The location sensor 230 may determine that the geolocation of the mobile device 104 corresponds to the geolocation of the merchant 106 and the coupon activation module 214 may activate the coupon. For coupons that are valid only during a certain time period, the calendar/clock 228 may also determine if the current time is within a time period specified for redemption of the coupon. );
Carr describes providing coupons based on the user’s calendar data, which generates multiple couponing/sale events. 

receiving a third user input of an event of the plurality of events (
Carr: Sec. 0061, Either or both of the user and the server may receive the response. The response may indicate a “yes” or “no” depending on if the merchant has items that match the user's interests. 
Carr: Sec. 0072, In some implementations, the request may be sent manually by the user of the mobile device for example in response to the user pressing a “recommend nearby merchants” button. In other implementations, the request may be transmitted automatically by the mobile device);
Carr describes user input and responses. 

providing an indication of the item in association with the threshold distance of the notification attribute and the event of the notification attribute to a remote computing device to update a database entry associated with the item (
Carr: Sec. 0037, The notification may be sent when there is a match between a good and/or service of interest to the user 102 and a good and/or service offered by a merchant 106 within a predetermined proximity of the geolocation of the mobile device 104.  
Carr: Sec. 0044, The geolocations 500 may be one source of data used to determine whether a mobile device 104 is “near” or within a predetermined proximity of a merchant location. In some implementations, the geolocations 500 may be stored as coordinates such as latitude and longitude and compared with a coordinates of the mobile device 104 such as latitude and longitude determined by a GPS.
Carr: Sec. 0052, When there is a match and the matching merchant is within the circle 608 or predetermined proximity of the mobile device 104, the user 102 may be notified of the match.);
Carr describes generating notifications based on the location of users. 

Carr: Sec. 0018, An online retailer may also include any human or legal person that is a seller of goods or services, but an online retailer engages in remote transactions with customers over an electronic communications network (for example, but not limited to, website-based retailers). 
Carr: Sec. 0023, A one or more servers 118 may also be connected to the network 116 and configured to manage interaction between the mobile device 104 and the merchant );
Carr describes the remote computing device that works within a network that includes a server, in which the Examiner is interpreting this as a database. 

receiving, from the remote computing device, a notification event associated with the item in response to detecting that one or more of the threshold distance of the notification attribute and the event of the notification attribute have been satisfied (
Carr: Sec. 0037, The notification may be sent when there is a match between a good and/or service of interest to the user 102 and a good and/or service offered by a merchant 106 within a predetermined proximity of the geolocation of the mobile device 104.  
Carr: Sec. 0044, The geolocations 500 may be one source of data used to determine whether a mobile device 104 is “near” or within a predetermined proximity of a merchant location. In some implementations, the geolocations 500 may be stored as coordinates such as latitude and longitude and compared with a coordinates of the mobile device 104 such as latitude and longitude determined by a GPS.
Carr: Sec. 0052, When there is a match and the matching merchant is within the circle 608 or predetermined proximity of the mobile device 104, the user 102 may be notified of the match.
Carr: Sec. 0088, Activation may also be implemented by the coupon activation module 214 alone or in conjunction with other components of the mobile device 104 such as the location sensor 230 and/or the calendar/clock 228. The location sensor 230 may determine that the geolocation of the mobile device 104 corresponds to the geolocation of the merchant 106 and the coupon activation module 214 may activate the coupon. For coupons that are valid only during a certain time period, the calendar/clock 228 may also determine if the current time is within a time period specified for redemption of the coupon. );
Carr describes generating notifications based on the location of users, in which a coupon event is activated; wherein the coupon is presented based off the location. Therefore, satisfying the event. 

Carr does not explicitly teach second and third user interfaces.
	However, Ishai teaches second and third user interfaces ( 
Ishai: Sec. 0061, including publisher interface module 210, consumer interface module 220, and merchant interface module 230.);
Ishai describes multiple interfaces. Examiner notes regarding number of interfaces “Mere duplication of parts has no patentable significance unless a new and unexpected result is produced”; see MPEP 2144.04.

Carr and Ishai are all directed to the analysis of e-commerce (See Carr at 0054, 0042; Ishai at Claim 7). Carr discloses additional examples of online shopping (See Carr at 0025). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Carr, which teaches detecting and repairing online shopping problems in view of Ishai, to efficiently apply analysis of e-commerce to improve the capability to modify and arrange user data in an e-commerce environment to determine the distance of a user from a location. (See Ishai at 0049, 0077-0082).

Referring to Claim 2, Carr teaches the method of claim 1, further comprising:
presenting a fourth user interface comprising a plurality of display elements associated with respective items; receiving, as the first user input, selection of a given one of the plurality of display elements (
Carr: Sec. 0070, the notification may also be a map showing locations of merchants that have items matching the items of interest to the user. For example, each indication on the map of a merchant location may provide additional information about that merchant (e.g., in a pop-up window) such as the list of matching or similar items, item prices, identification of coupons or deals available to the user the mobile device, and the like.);
Carr describes the presenting of multiple selectable data with includes items. 

Carr not explicitly teach presenting in the fourth user interface a control element; receiving fourth user input that selects the control element to modify organization of the plurality of display elements or filter the plurality of display elements.
However, Ishai teaches presenting in the fourth user interface a control element; receiving fourth user input that selects the control element to modify organization of the plurality of display elements or filter the plurality of display elements (
Ishai: Sec. 0041, Such individuals can indicate on their AYEKKA? or dating site profile what sort of match they are looking for filtering possibilities for example by age, income, education, etc. 
Ishai: Sec. 0060, ad server 110 may provide a dashboard or other user interface through which an advertiser may evaluate past, present, and future offers or ad campaigns. 
Ishai: Sec. 0061, including publisher interface module 210, consumer interface module 220, and merchant interface module 230.);
Ishai describes multiple interfaces which includes filtering data. 

Carr and Ishai are all directed to the analysis of e-commerce (See Carr at 0054, 0042; Ishai at Claim 7). Carr discloses additional examples of online shopping (See Carr at 0025). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Carr, which teaches detecting and repairing online shopping problems in view of Ishai, to efficiently apply analysis of e-commerce to improve the capability to modify and arrange user data in an e-commerce environment to determine the distance of a user from a location. (See Ishai at 0049, 0077-0082).
Referring to Claim 3, Carr teaches the method of claim 1, further comprising:
sending authentication data to the remote computing device to authenticate the client device (
Carr: Sec. 0024, The server(s) 118 may also comprise an authentication module 124 that compares login information from the mobile device 104 and/or the merchant 106 to confirm that the correct user information 120, merchant profiles 122, and other information is correlated with the correct entity (e.g., user 102 and/or point-of-sale device 110). 
Carr: Sec. 0036, The authentication module 124 determines if communications coming from the mobile device 104 should be associated with the user identifier 208. In some implementations, authorization may involve handshaking or other verification between, for example, the authentication module 124 of the server(s) 118 and the mobile device 104. The authentication module 124 may similarly authenticate the identity of merchants 106 and/or online retailers 126.);
Carr describes authenticating users and users’ devices  

in response to sending the authentication data, receiving data that authorizes the client device to access listing services of a web resource of a vendor (
Carr: Sec. 0052, The server(s) 118 may also have access to the user information 120 as shown in FIG. 4. … 118 to compare a list of items of interest 408 to the user with the goods and/or services 502 offered for sale by the various merchants.
Carr: Sec. 0016, When more than one merchant within the predetermined proximity of the mobile device offers a discount to the user of the mobile device, a plurality of merchants within the predetermined proximity may be identified. The geolocations of each of the plurality of merchants may be used to generate a map, for example with “flags” or “pins” in the map showing the location of the merchants.).
Carr describes providing access to a list of merchants and their services

Referring to Claim 4, Carr teaches the method of claim 1, further comprising:
generating a notification based on the received notification event associated with the item in response to detecting that the client device is within the threshold distance defined by the one or more parameters of the notification attribute (
Carr: Sec. 0037, The server(s) 118 may also include a notification module 308. In some implementations, the notification module 308 on the server(s) 118 provides a notification in the form of an e-mail, text, or similar message to the mobile device 104
Carr: Sec. 0038, A recommendation module 310 stored on the server(s) 118 may provide recommendations to the mobile device 104. The recommendations may suggest to the user 102 of the mobile device 104 nearby merchants 106 that sell a good or service in which the user 102 may have an interest. 
Carr: Sec. 0088, Activation may also be implemented by the coupon activation module 214 alone or in conjunction with other components of the mobile device 104 such as the location sensor 230 and/or the calendar/clock 228. The location sensor 230 may determine that the geolocation of the mobile device 104 corresponds to the geolocation of the merchant 106 and the coupon activation module 214 may activate the coupon. For coupons that are valid only during a certain time period, the calendar/clock 228 may also determine if the current time is within a time period specified for redemption of the coupon. );
Carr describes generating notifications based on the location of users, in which a coupon event is activated; wherein the coupon is an event presented based off the location.

Referring to Claim 5, Carr teaches the method of claim 4, wherein the notification includes a message with text that specifies that the client device is within the threshold distance of a store that includes the item in an inventory of the store (
Carr: Sec. 0037,  the notification module 308 on the server(s) 118 provides a notification in the form of an e-mail, text, or similar message to the mobile device 104. The notification may be sent when there is a match between a good and/or service of interest to the user 102 and a good and/or service offered by a merchant 106 within a predetermined proximity of the geolocation of the mobile device 104.  
Carr: Sec. 0038, A recommendation module 310 stored on the server(s) 118 may provide recommendations to the mobile device 104. The recommendations may suggest to the user 102 of the mobile device 104 nearby merchants 106 that sell a good or service in which the user 102 may have an interest. 
Carr: Sec. 0060, In one implementation, the geolocation of the merchant and the currently in stock items of the merchant may be received from the merchant at operation 712…This may allow the user to receive the benefit of knowing when a nearby merchant is offering items that match, or are related to, his or her interests without having to reveal information to the merchant.).
Carr describes providing recommendations and notifications based on the location of users in accordance with a merchant’s inventory of goods, in which the notifications includes messages that are sent to merchant and interested users.

Referring to Claim 6, Carr teaches the method of claim 1, further comprising:
scanning the item or a tag of the item in-store using a camera or sensor of the client device to indicate the selection of the item (
Carr: Sec. 0032, Mobile device 104 also includes one or more input and output devices 216. The output devices may comprise one or more display devices 218 including touch-screen displays that also function as an input device. An accelerometer 220 detects rotation or vibration of the mobile device 104. The mobile device 104 may also include a camera 222 capable of taking still or video pictures. 
Carr: Sec. 0033, The location sensor 230 includes any sort of system that informs the mobile device 104 of its geolocation including, but not limited to, the Global Positioning System of satellites circling the Earth. Alternatively, the location sensor may determine geolocation by radio signal triangulation (e.g., triangulation based on radio antenna signal strength).
Carr: Sec. 0044, The goods and/or services 502 available at the merchant 106 may be a real-time or near real-time list of inventory or the identified goods and/or services 502 may indicate things that the merchant 106 typically offers for sale without regard to current availability.
Carr: Sec. 0060, the geolocation of the merchant and the currently in stock items of the merchant may be received from the merchant at operation 712. For example, the merchant may submit its geolocation and list of current inventory to a server for incorporation in a merchant profile such as the merchant profiles 122 shown in FIG. 5. A server, such as the server(s) 118 discussed above, may compare the items of interest to the user and the merchant's inventory without revealing any of the user's information to the merchant. ).
Carr describes the use of cameras and sensors for locating and documenting items through geo-location

Referring to Claim 7, Carr teaches the method of claim 1, further comprising Carr does not explicitly teach presenting a user privacy setting to prevent selected information from a user database comprising the item and associated with a user account associated with the client device from being shared with other user accounts.
However, Ishai teaches presenting a user privacy setting to prevent selected information from a user database comprising the item and associated with a user account associated with the client device from being shared with other user accounts (
Ishai: Sec. 0032, controlled by privilege settings on the AYEKKA? system's servers that can be set by each user individually.).
Ishai describes the presenting of setting for controlling access, in which the Examiner is interpreting as presenting user privacy setting. 

Carr and Ishai are all directed to the analysis of e-commerce (See Carr at 0054, 0042; Ishai at Claim 7). Carr discloses additional examples of online shopping (See Carr at 0025). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Carr, which teaches detecting and repairing online shopping problems in view of Ishai, to efficiently apply analysis of e-commerce to improve the capability to modify and arrange user data in an e-commerce environment to determine the distance of a user from a location. (See Ishai at 0049, 0077-0082).

Referring to Claim 8, Carr teaches the method of claim 1, further comprising:
receiving from the remote computing device, prior to receiving the second user input, a default threshold distance for triggering a notification associated with the notification event when the client device is within the default threshold distance of a store that sells the item (
Carr: Sec. 0037, The server(s) 118 may also include a notification module 308. In some implementations, the notification module 308 on the server(s) 118 provides a notification in the form of an e-mail, text, or similar message to the mobile device 104
Carr: Sec. 0038, A recommendation module 310 stored on the server(s) 118 may provide recommendations to the mobile device 104. The recommendations may suggest to the user 102 of the mobile device 104 nearby merchants 106 that sell a good or service in which the user 102 may have an interest. );
Carr describes providing recommendations and notifications based on the location of users in accordance with merchant’s goods and services, in which, selected items being added to the wish list and sending notification of user’s interested items, when a nearby vendor has those interested items for sell. Additionally, Examiner notes regarding number of user inputs “Mere duplication of parts has no patentable significance unless a new and unexpected result is produced”; see MPEP 2144.04.

Referring to Claim 9, Carr teaches the method of claim 1, wherein the item is a first item, and wherein the threshold distance is a first threshold distance (See Ishai) that triggers a first notification when the client device is within the first threshold distance (See Ishai) of a first store that sells the first item, the method further comprising:
receiving input that prioritizes purchases based on threshold distances by:
receiving a fourth user input indicating a second threshold distance (See Ishai) for a second item to trigger a second notification when the client device is within the second threshold distance (See Ishai) of a second store that sells the second item; receiving a fifth user input indicating a third threshold distance (See Ishai) for a third item to trigger a third notification when the client device is within the third threshold distance (See Ishai) of a third store that sells the third item (
Carr: Sec. 0038, A recommendation module 310 stored on the server(s) 118 may provide recommendations to the mobile device 104. The recommendations may suggest to the user 102 of the mobile device 104 nearby merchants 106 that sell a good or service in which the user 102 may have an interest. 
Carr: Sec. 0054, For example, the nearby merchants 602, 604, and 606 may use data from the “online world” such as the transaction record 406 or list of items of interest 408 to the user to try to drive brick-and-mortar sales. Alternatively, the merchants 602, 604, and 606 may submit lists of goods and/or services available for sale as well as promotions such as coupons to an online repository such as the merchant profiles 122 shown in FIGS. 1 and 5. 
Carr: Sec. 0055, FIGS. 7 a and 7 b illustrates a process 700 for sending a notification about items available at a merchant to a user of a mobile device. At operation 702, an identifier of a user is received from a mobile device );
Carr describes providing recommendations and notifications based on the location of users in accordance with multiple merchant’s and multiple items, in which multiple merchants and items includes first, second, and third merchants and items. Notifications are sent when user’s interested items are within distance at a nearby merchants’ location. Additionally, Examiner notes regarding number of user inputs “Mere duplication of parts has no patentable significance unless a new and unexpected result is produced”; see MPEP 2144.04.

Carr does not explicitly teach first threshold distance, second threshold distance, third threshold distance.
	However, Ishai teaches first threshold distance, second threshold distances, third threshold distance ( 
Ishai: Claim 5, d. calculating the matrix of distances between each user and all other users of interest, places of interest, and events of interest;
e. alerting users when they are within less than a predetermined threshold distance of other users of interest, places of interest, and events of interest by means selected from a group consisting of: cellular messaging, automated voice messaging, and emailing the users;
Ishai: Claim 8, e. a coincidence detector adapted to determine when users are within predetermined distances of points of interest, and further adapted to inform users of said coincidence by means of said informing means, said coincidence detector comprising an algorithm running on said networked server;
Ishai: Sec. 0077, a. Coincidence detection algorithms used for creating GPA's, which correlate position information of AYEKKA? users with position information of other users, events, locations, etc. that have been indicated as interesting by the user (either in particular or by class) to achieve detection of situations when users are within given distances of other users or events or locations of interest, and accordingly use the users' status to determine whether to send a GPA and to whom. 

Ishai describes the users receiving and managing multiple threshold distances which would include first, second, and third threshold distances. Additionally, Examiner notes regarding number of threshold distances “Mere duplication of parts has no patentable significance unless a new and unexpected result is produced”; see MPEP 2144.04.

Carr and Ishai are all directed to the analysis of e-commerce (See Carr at 0054, 0042; Ishai at Claim 7). Carr discloses additional examples of online shopping (See Carr at 0025). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Carr, which teaches detecting and repairing online shopping problems in view of Ishai, to efficiently apply analysis of e-commerce to improve the capability to modify and arrange user data in an e-commerce environment to determine the distance of a user from a location. (See Ishai at 0049, 0077-0082).



Claims 10-17 recite limitations that stand rejected via the art citations and rationale applied to claims 1-8.  Regarding one or more processors; a memory that stores instructions that, when executed by the one or more processors (
Carr: Sec. 0026, The mobile device 104 includes one or more processors 202 and a memory 204. The memory may contain a user identification module 206 that may in turn contain a user identifier 208 and/or user information 210.
Carr: Sec. 0035, The server(s) 118 comprises one or more processors 302 and a memory 304. The memory 304 may contain the same user identifier (1) 208 associated with the mobile device 104 FIG. 2. In some implementations, memory 304 may contain thousands or even millions of separate user identifiers represented here as User ID (N) 306 where N is any number greater than one. ), 

Claims 18-20 recite limitations that stand rejected via the art citations and rationale applied to claims 1-3.  Regarding a device-readable storage medium embodying instructions that, when executed by a device, cause the device to perform operations (
Carr: Sec. 0026, The mobile device 104 includes one or more processors 202 and a memory 204. The memory may contain a user identification module 206 that may in turn contain a user identifier 208 and/or user information 210.
Carr: Sec. 0035, The server(s) 118 comprises one or more processors 302 and a memory 304. The memory 304 may contain the same user identifier (1) 208 associated with the mobile device 104 FIG. 2. In some implementations, memory 304 may contain thousands or even millions of separate user identifiers represented here as User ID (N) 306 where N is any number greater than one. ), 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Starenky, U.S. Patent Number. 8200247, (discussing the determining of user’s location and threshold distances).
Grigg et al., U.S. Pub. 20150229623, (discussing the tracking of transaction data of merchants and cardholders for the purpose of authorization).
Ishai et al., W.O. Pub. 2009101629, (discussing the tracking and determining the location of users and the user’s interest).
Tene et al., To Track or “Do Not Track”: Advancing Transparency and Individual Control in Online Behavioral Advertising, February 28, 2012, Minn. JL Sci. & Tech. https://conservancy.umn.edu/bitstream/handle/11299/155947/ahc_content_376890.pdf
 (disclosing the collecting, tracking, and storing of online data which includes managing of users’ identity and privacy).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624